Citation Nr: 1456723	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  11-18 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder to include tendinopathy, and residuals of a rotator cuff repair.  

2. Entitlement to service connection for a left shoulder to include tendinopathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION


The Veteran had active service from November 1972 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This claim was previously remanded by the Board in May 2014.  The requirements of the remand were not fulfilled and the case must be remanded again.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals an additional record which is pertinent to the present appeal.  The Veteran's March 2014 Informal Hearing Presentation is located in Virtual VA.  

The issue of a temporary total rating for shoulder surgery and physical therapy has been raised by the record in a statement in the Veteran's June 2011 VA-9 Form, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  While adjudication of that claim will depend, in part, on whether service connection is ultimately granted for residuals of a right rotator cuff repair, at this time the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Board must remand because directives from previous remand were not fulfilled.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  
 
In this regard, the May 2014 remand directed that a physician examiner specifically take into account and address the Veteran's medical records as well as his lay statements.  The examiner, however, was not a physician, but rather was a certified nurse practioner.  Further, the nurse practioner listed the evidence as reviewed, but did not comment on the Veteran's report of continuing shoulder problems since his in-service injury and the relationship between that lay history and any current shoulder disabilities.  Furthermore, the Board notes an October 2010 VA outpatient treatment record stated the Veteran's shoulders "are as likely as not a long term result of his wrist injury while in the military."  This opinion is not adequate on its own to grant service connection because there is no rationale and no review of the claims file.  Despite that, the examiner who conducts the examination ordered below must still discuss the October 2010 finding in the addendum opinion.  
 
The Veteran's most recent treatment records are from April 2013.  As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  
 
Accordingly, the case is REMANDED for the following action:
 
(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  The AOJ must make efforts to obtain updated relevant VA treatment records since April 2013.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  
 
2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  
 
3.  Thereafter, the Veteran must be scheduled for a VA examination to be conducted by a physician.  The physician must be provided access to the claims file, Virtual VA file, and VBMS file.  The physician examiner must note such review of all the evidence.  Following the examination the reviewing physician must opine whether it is at least as likely as not, (at least a 50/50 chance) that the Veteran's shoulder disabilities are related to his active service.  The examiner must take into account and discuss all the evidence, including the favorable October 2010 VA outpatient opinion, the Veteran's lay statements and all medical records.   

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  If the examiner cannot render an opinion without resorting to mere speculation, he should explain fully why he cannot render an opinion.  The examiner is advised that they must discuss the Veteran's self-reported history. 

The examiner is advised that while the Veteran is not competent to state that he has suffered from a specific shoulder disorder since service, he is competent to describe the symptoms he has experienced.  The examiner is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 
 
If the requested opinion cannot be rendered without resorting to speculation, the physician examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  
 
4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 
 
5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

